TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00442-CR


NO. 03-99-00443-CR







Thurlow Ronnie Johnson, a/k/a Thurlow Ronnie Johnson, Jr., Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NOS. 46,011 & 49,755, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







In number 3-99-442-CR, appellant Thurlow Ronnie Johnson appeals from an order
revoking community supervision; the underlying offense is forgery.  See Tex. Penal Code Ann.
§ 32.21 (West 1994 & Supp. 1999).  In number 3-99-443-CR, Johnson appeals from a judgment
of conviction for credit card abuse.  See Tex. Penal Code Ann. § 32.31 (West 1994).  Appellant
pleaded true in the former cause and guilty in the latter.  The district court assessed punishment
in each cause at incarceration in a state jail for two years.

Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the
appeals.

In number 3-99-442-CR, the order revoking community supervision is affirmed. 
In number 3-99-443-CR, the judgment of conviction is affirmed.



	                                                                       


	Mack Kidd, Justice

Before Justices Jones, Kidd and Patterson

Affirmed on Both Causes

Filed:   November 4, 1999

Do Not Publish